O I2-



Order issued July fP, 1996




                                           In The

                                  Qlffurt at Appals
                       Ttftly Ststrtrt of Qkxas ai lallas
                                    No. 05-92-00176-CR



                            JAMES EDWARD SMITH, Appellant

                                             V.


                             THE STATE OF TEXAS, Appellee


                                          ORDER


          On November 28, 1994, appellant's retained counsel filed a motion to withdraw as
 counsel and an Anders brief asserting the appeal was frivolous and without merit. See
 Anders v. California, 386 U.S. 738 (1967). The procedural safeguards of Anders and its
 progeny apply to counsel appointed to represent an indigent appellant. They do not apply
 to retained attorneys. SeeJeffery v. State, 903 S.W.2d 776, 779 (Tex. App.-Dallas 1995, no
 pet.). Accordingly, we STRIKE the November 28, 1994 motion to withdraw and brief filed
 on appellant's behalf. Further, we STRIKE the State's response filed on December 28,
  1994.

           Appellant's retained counsel, Ross Teter, is ORDERED to file within ten days of the
date of this order either (i) a motion to withdraw the notice of appeal signed by counsel and

appellant as required by rule 59(b) of the Texas Rules of Appellate Procedure, (ii) a motion

to withdraw as counsel that complies with rule 7 of the Texas Rules of Appellate Procedure,

or (iii) a brief raising meritorious grounds of error. If Ross Teter fails to file either a

motion to withdraw the appeal, a motion to withdraw as counsel, or a brief raising

meritorious grounds within the time allowed, this Court may order him to appear to show

cause why he should not be held in contempt of court for failing to obey this order.

       Ross Teter shall file the motion to withdraw the appeal, the motion to withdraw as

counsel, or the brief raising meritorious grounds with the Clerk of the Court of Appeals,

Fifth District ofTexas, George L. Allen Sr. Courts Building, 600 Commerce Street, Dallas,

Texas 75202-4658.

       We ORDER the Clerk of this Court to send Ross Teter a copy of this order by both

registered mail, restricted delivery to addressee only, return-receipt requested, and by first-
class mail.




                                                     FRANCES MALONEY
                                                     JUSTICE




                                               -2-